IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00351-CR

NATHANIEL ROBERT COLLIER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-1144-C2


                                      ORDER


      Appellant’s brief was originally due on January 30, 2019. A first extension of time

of 30 days was granted, and appellant’s brief was due March 1, 2019. A second extension

of time of 31 days was granted, and appellant’s brief was due April 1, 2019. Now, counsel

for appellant has requested an additional 30 days which would make the brief due on

May 1, 2019. This most recent request has pushed the total days to file the brief to 121

days to file a brief that the Rules of Appellate Procedure provide should be filed in 30

days. We cannot, in good conscience, grant counsel four times the amount of time
allowed by the rules to file appellant’s brief where there is no suggestion in the motion

that this case is unusual in any way.

        Accordingly, appellant’s Third Motion for Extension of Time to File Appellant’s

Brief is denied. Appellant’s brief is due May 1, 2019. If not filed by the deadline set

herein, the appeal will be abated for a hearing pursuant to Rule 38.8(b) of the Texas Rules

of Appellate Procedure.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed April 17, 2019




Collier v. State                                                                     Page 2